BECK, Judge,
concurring and dissenting:
I join my colleagues in their conclusion that appellant’s judgment of sentence must be affirmed. However, I do so for reasons other than those relied upon by the majority.
With respect to appellant’s first claim, that the Terry frisk was improper because he was *60standing in the doorway of a private residence not his own, I would find that under United States v. Santana, 427 U.S. 38, 96 S.Ct. 2406, 49 L.Ed.2d 300 (1976), appellant is not entitled to relief. Like the majority, I believe Santana stands for the proposition that once a person exposes herself in the threshold of her home, any Fourth Amendment expectation of privacy she may have had in the home is lost.1
I likewise reject appellant’s argument that Santana is inapplicable since it concerned the authority of police to effectuate an arrest, rather than conduct a Terry frisk. The clear holding of Santana is that the threshold of a dwelling is a public place and an individual standing therein does not enjoy the heightened Fourth Amendment protections afforded an individual in her home. The “public” status of a threshold defeats the privacy expectation relied upon by appellant and in so doing permits a valid arrest or a valid Terry frisk.2
I do not join in the majority’s discussion of the propriety of the frisk under the Pennsylvania Constitution. First, appellant has not made a state constitutional argument in his brief. He plainly argues: “Without a recognition of Fourth Amendment privacy rights in this setting, there would be little to limit police from using an informant’s tip and the development of a reasonable suspicion to keep police from following suspects to locations other than their homes.” Appellant’s Brief at 13. A party is required to specifically raise and adequately brief a state constitutional claim before we may address it as such. In Interest of B.C., 453 Pa.Super. 294, 683 A.2d 919, 926 n. 7 (1996). • The failure to do so precludes review. Id.
Further, we cannot conclude that appellant is requesting relief under the state constitution simply because he mentions Commonwealth v. Govens, 429 Pa.Super. 464, 632 A.2d 1316 (1993). He does not argue how Govens supports his position. More importantly, the Govens court did not analyze the issue therein under Pennsylvania constitutional law; it merely discussed the federal rule in Santana and went on to note that the “threshold as a public place” principle was inapplicable to the facts. Id. 632 A.2d at 1322..
Because appellant makes only a federal constitutional argument, and because I believe that Santana is dispositive, I would reject appellant’s first claim.3
With regard to appellant’s second claim, that suppression was warranted because the scope of the search exceeded permissible bounds, I would find that appellant cannot be afforded relief.
In his brief, appellant acknowledges that this court has accepted the plain feel doctrine and that the validity of the doctrine under the Pennsylvania Constitution has yet to be determined by our supreme court. Despite this, appellant devotes his entire argument to why the doctrine should be found unconstitutional in this Commonwealth. He does not adequately argue that the requirements for plain feel, as set out in B.C., were not met .nor does he raise as support for his claim the case discussed at length by the majority, Commonwealth v. Fink, 700 A.2d 447 (Pa.Super.1997).4 Instead, he offers a detailed analysis under the formula set forth in Commonwealth v. Edmunds, 526 Pa. 374, 586 A.2d 887 (1991), and argues that plain feel should not apply in this case:
*61[The plain feel] standard does not provide appropriate, equitable guarantees of privacy throughout our Commonwealth; and as there is no way to ensure this, this Honorable Court should rule that the privacy guarantees of Article I, Section 8, of the Constitution protects against these roads into personal privacy.
Appellant’s Brief at 20.
Since this court has already ruled that the plain feel doctrine does not violate the Pennsylvania Constitution, specifically in the context of a Terry search, see B.C., supra, this panel is without authority to grant appellant’s request. In light of that fact, I would find that appellant’s second claim is governed by established case law and, therefore, must fail. Further, I would not reach the merits of the application of the plain feel doctrine in this case, as appellant has failed to raise the issue himself.

. The Santana court reasoned:
[Santana] was in a "public” place: She was not in an area where she had any expectation of privacy. What a person knowingly exposes to the public, even in his own house or office, is not a subject of Fourth Amendment protection. She was not merely visible to the public but was exposed to public view, speech, hearing, and touch as if she had been standing completely outside her house.
Id. at 42, 96 S.Ct. at 2409.


. Appellant wisely concedes in his brief that reasonable suspicion existed and relies instead on the distinction between an arrest and a Terry frisk to support his claim that the frisk was unreasonable.


. Had appellant engaged in the same type of analysis for his. first issue that he did in his second, our review on a state constitutional basis would have been appropriate. See infra.


. While Fink is a recent opinion-of this court, it was decided prior to the date appellant filed his notice of appeal in this case.